








Exhibit (10.1)




ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of September 28, 2015, is entered into by and among the financial
institutions signatory hereto (each a “Lender” and collectively the “Lenders”),
BANK OF AMERICA, N.A., as Agent for the Lenders (in such capacity, “Agent”) and
CLEARWATER PAPER CORPORATION, a Delaware corporation (“Borrower”).
RECITALS
A.    Borrower, Agent and the Lenders have previously entered into that certain
Loan and Security Agreement dated as of November 26, 2008 (as amended,
supplemented, restated and modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower. Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.
B.    Borrower has requested that Agent and the Lenders amend the Loan
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.
C.    Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement is being waived
or modified by the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Loan Agreement.
(a)    The following definitions are hereby added to Section 1.1 of the Loan
Agreement in their proper alphabetical order:
“Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).”
“Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.”
“Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.”




--------------------------------------------------------------------------------



“Secured Bank Product Provider: (a) Bank of America or any of its Affiliates;
and (b) WFF or any Affiliate of WFF that is providing a Bank Product, provided
WFF or such Affiliate of WFF delivers written notice to Agent and the applicable
Obligor, in form and substance satisfactory to Agent, within 10 days of the
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section
12.15.”
“Specified Obligor: an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).”
“Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a "swap" within the meaning of Section 1a(47) of the
Commodity Exchange Act.”
(b)    The definition of “Applicable Margin” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the most recently
ended trailing four (4) Fiscal Quarters:
Level


Fixed Charge Coverage Ratio




Base Rate Revolver Loans
LIBOR Revolver Loans
I
Greater than or equal to 1.25 to 1.00
0.25%
1.25%
II
Less than 1.25 to 1.00 but greater than or equal to 1.00 to 1.00
0.50%
1.50%
III
Less than 1.00 to 1.00
0.75%
1.75%



The margins shall be subject to increase or decrease upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last trailing four (4) Fiscal Quarter period,
which change shall be effective on the first day of the calendar month following
receipt. If, by the first day of a month, any financial statements and
Compliance Certificate due in the preceding month have not been received, then,
at the option of Agent or Required Lenders, the margins shall be determined as
if Level III were applicable, from such day until the first day of the calendar
month following actual receipt.”
(c)    The definition of “Bank Product” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
“Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by Bank of America, WFF, or any of their respective
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) leases and other
banking products or services as may be requested by any Borrower or Subsidiary,
other than Letters of Credit.”
(d)    The definition of “Bank Product Debt” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Bank Product Debt: Debt, obligations and other liabilities with respect to Bank
Products owing by a Borrower or Affiliate of a Borrower to a Secured Bank
Product Provider; provided, that Bank Product Debt of an Obligor shall not
include its Excluded Swap Obligations.”

2



--------------------------------------------------------------------------------



(e)    The definition of “Bank Product Reserve” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Bank Product Debt.”
(f)    The definition of “Compliance Certificate” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3 and calculate the
applicable “Level” for the Applicable Margin (as set forth in the definition
thereof).”
(g)    The definition of “Eligible Account” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:
“Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its Credit Judgment, to be an Eligible
Account. Without limiting the foregoing, no Account shall be an Eligible Account
if (a) it is unpaid for more than 60 days after the original due date, or more
than 90 days after the original invoice date; (b) 50% or more of the Accounts
owing by the Account Debtor are not Eligible Accounts under the foregoing
clause; (c) when aggregated with other Accounts owing by the Account Debtor, it
exceeds 15% of the aggregate Eligible Accounts (or such higher percentage as
Required Lenders may establish for the Account Debtor from time to time); (d) it
does not conform with a covenant or representation herein; (e) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount (other than an early pay discount
offered as part of the normal course selling terms), recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall be limited to
the amount thereof); (f) an Insolvency Proceeding has been commenced by or
against the Account Debtor; or the Account Debtor has failed, has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, or
is not Solvent; or the Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada unless (i) such Account is supported by an irrevocable letter of credit
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) and (ii) upon Agent’s request to Borrower Agent after a Default or an
Event of Default, such letter of credit has been delivered to Agent and is
directly drawable by Agent; provided, however, that up to an amount equal to 10%
of the aggregate Revolver Commitments of such Accounts shall not be excluded
under this clause (g) if such Account Debtor is organized or has its principal
offices or assets in Japan, Germany, Ireland, Australia or any other acceptable
location as determined by Agent in its Credit Judgment; (h) it is owing by a
Government Authority, unless the Account Debtor is the United States or any
State, department, agency or instrumentality thereof and the Assignment of
Claims Act or any similar State or local law, if applicable, has been complied
with in a manner satisfactory to Agent; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien; (j) the goods giving rise to it have not been delivered to and accepted by
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) the Account Debtor has made a partial payment and Agent believes
in its Credit Judgment that its collection is doubtful; (m) it arises from a
sale on a cash-on-delivery basis; (n) it arises from a sale to an Affiliate,
from a sale on a bill-and-hold, guaranteed sale, sale‑or‑return,
sale‑on‑approval, consignment, or other repurchase or return basis, or from a
sale to a Person for personal, family or household purposes; (o) it represents a
progress billing or retainage; or (p) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof. In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.”

3



--------------------------------------------------------------------------------



(h)    The definition of “Fixed Charges” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
“Fixed Charges: (a) with respect to any period ending prior to January 1, 2017,
the sum of interest expense (other than payment-in-kind), principal payments
made on Borrowed Money (other than: (i) repayments of the Revolver Loans; (ii)
repayments of the Potlatch Indebtedness to the extent permitted under Section
10.2.8(c); and (iii) repayments of Debt permitted under Section 10.2.1(r) to the
extent permitted under Section 10.2.8(g)(ii)), cash taxes paid, Capital
Expenditures (except: (x) Capital Expenditures financed with Borrowed Money
other than Revolver Loans, (y) Capital Expenditures made while there are no
Revolver Loans outstanding and (z) Capital Expenditures made during the period
commencing July 1, 2014 and ending December 30, 2014), Distributions made, and
all payments required to be made under the Code or applicable law on account of
any Plan, Pension Plan, Multiemployer Plan or Foreign Plan and (b) with respect
to any period ending on or after January 1, 2017, the sum of interest expense
(other than payment-in-kind), principal payments made on Borrowed Money (other
than: (i) repayments of the Revolver Loans; (ii) repayments of the Potlatch
Indebtedness to the extent permitted under Section 10.2.8(c); and (iii)
repayments of Debt permitted under Section 10.2.1(r) to the extent permitted
under Section 10.2.8(g)(ii)), cash taxes paid, Capital Expenditures (except:
Capital Expenditures financed with Borrowed Money other than Revolver Loans),
Distributions made, and all payments required to be made under the Code or
applicable law on account of any Plan, Pension Plan, Multiemployer Plan or
Foreign Plan.”
(i)    The definition of “Lender Indemnitees” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.”
(j)    The definition of “Revolver Termination Date” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Revolver Termination Date: the earlier of: (a) September 30, 2020, and (b)
ninety (90) days prior to the maturity date of any Debt permitted pursuant to
clause (g) of Section 10.2.1.”
(k)    The definition of “Secured Parties” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:
“Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.”
(l)    The definition of “Trigger Period” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:
“Trigger Period: the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than, at any time, an amount equal to 10% of the
aggregate Revolver Commitments; and (b) continuing until, during the preceding
60 consecutive days, no Event of Default has existed and Availability has been
greater than, at all times, an amount equal to 10% of the aggregate Revolver
Commitments; provided that, no Trigger Period (other than with respect to
Section 10.3) shall be terminated until such time as no more than two Trigger
Periods have been terminated in the prior 365 days (in addition to the
requirements in clause (b)); provided further that, following the eighth
termination of a Trigger Period during the term of this Agreement, any
subsequent Trigger Period (other than with respect to Section 10.3) shall remain
in place throughout the remaining term of this Agreement.”
(m)    The definition of “Unused Line Margin” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

4



--------------------------------------------------------------------------------



“Unused Line Margin: the percentage set forth below, as determined by the Line
Usage for the prior month:


Level


Line Usage




Unused Line Margin
I
Greater than 35%
0.25%
II
Less than or equal to 35%
0.375%



The Unused Line Margin shall be subject to increase or decrease based upon the
Line Usage for the prior month, as determined by Agent. If by the first day of a
month, any Borrowing Base Certificate due in the preceding month has not been
received, then, at the option of Agent or Required Lenders, the Unused Line
Margin shall be determined as if Level II were applicable, from such day until
the first day of the calendar month following actual receipt.”
(n)    The last paragraph of Section 5.6.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
“Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Monies and proceeds obtained from an Obligor shall
not be applied to its Excluded Swap Obligations, but appropriate adjustments
shall be made with respect to amounts obtained from other Obligors to preserve
the allocations in any applicable category. Agent shall have no obligation to
calculate the amount to be distributed with respect to any Bank Product Debt,
but may rely upon written notice of the amount (setting forth a reasonably
detailed calculation) from the Secured Bank Product Provider. In the absence of
such notice, Agent may assume the amount to be distributed is zero. The
allocations set forth in this Section are solely to determine the rights and
priorities of Agent and Lenders as among themselves, and may be changed by
agreement among them without the consent of any Obligor. This Section is not for
the benefit of or enforceable by any Borrower.”
(o)    Section 5.11.3 to the Loan Agreement is hereby amended by adding the
following clause (d) in its entirety immediately following clause (c) of such
Section:
“(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support or other agreement" for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.”
(p)    Section 7.5 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

5



--------------------------------------------------------------------------------



“7.5.    No Assumption of Liability.
The Lien on Collateral granted hereunder is given as security only and shall not
subject Agent or any Lender to, or in any way modify, any obligation or
liability of Borrowers relating to any Collateral. In no event shall the grant
of any Lien under any Loan Document secure an Excluded Swap Obligation of the
granting Obligor.”
(q)    Clause (e) of Section 10.2.1 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
“(e)    Bank Products incurred in the ordinary course of business;
(r)    Clause (p) of Section 10.2.1. of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
“(p)    Debt that is not included in any of the preceding or the foregoing
clauses of this Section and is not secured by a Lien, so long as (i) the average
weighted maturity of all such Debt outstanding pursuant to this clause (p) is a
date at least 6 months after the Revolver Termination Date and (ii) such Debt
has a final maturity no sooner than the Revolver Termination Date;”
(s)    Section 10.2.3 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.2.3.     [Intentionally omitted.]”
(t)    Section 10.2.4 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.2.4.     Distributions; Upstream Payments.(a) Declare or make any
Distributions, except: (i) the distribution by Clearwater of Retainco to
Potlatch in accordance with the terms of the Separation Agreement; (ii) Upstream
Payments; (iii) repurchases of Equity Interests of Borrowers owned by former,
present of future employees, officers and directors of Borrowers or Subsidiaries
or their assigns, estates and heirs, so long as: (A) the agreements setting
forth such repurchase obligations were entered into by the applicable Borrower
prior to the Spin-Off; (B) the Revolver Commitments have not been terminated;
(C) to the extent a Default or Event of Default exists before or after giving
effect to any such repurchase, the amount of such repurchase does not exceed the
amount of the Repurchase Reserve then in effect; and (D) the aggregate amount of
all such repurchases does not exceed $1,000,000; and (iv) Clearwater may pay
dividends to its shareholders or repurchase Equity Interests from its
shareholders, in each case if (A) no Default or Event of Default has occurred
and is continuing or would result therefrom, and (B) Availability after giving
effect to any such dividend or repurchase is not less than $25,000,000; or (b)
create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 9.1.15.”
(u)    The following Section 12.15 is hereby added in its entirety to the Loan
Agreement in its proper numerical order:

6



--------------------------------------------------------------------------------



“12.15.        Secured Bank Product Providers.
Each Secured Bank Product Provider agrees to be bound by the Loan Documents,
including Sections 5.6 and 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider's Bank Product Debt.”
2.    Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:
(a)    Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.
(b)    Amendment Fee. Agent shall have received, for the benefit of certain
Lenders, a non-refundable amendment fee in the amount set forth in a separate
fee letter of even date hereof, which shall be fully earned and due and payable
on the date of this Amendment.
(c)    Representations and Warranties. The representations and warranties set
forth herein must be true and correct.
(d)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.
(e)    Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.
3.    Representations and Warranties. Borrower represents and warrants as
follows:
(a)    Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by Borrower of this Amendment have been
duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.
(b)    Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document to which Borrower is a party (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, and is in
full force and effect.
(c)    Representations and Warranties. The representations and warranties
contained in each Loan Document to which Borrower is a party (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.
(d)    Due Execution. The execution, delivery and performance of this Amendment
are within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.
(e)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.

7



--------------------------------------------------------------------------------



4.    Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and arbitration provisions set forth in Section 14.15 of the
Loan Agreement are hereby incorporated in this Amendment by reference.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
6.    Reference to and Effect on the Loan Documents.
(a)    Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.
(b)    Except as specifically amended above, the Loan Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to Agent and the Lenders.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.
(d)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.
7.    Ratification. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Loan Documents effective as of the date hereof.
8.    Estoppel. To induce Lenders to enter into this Amendment and to continue
to make advances to Borrower under the Loan Agreement, Borrower hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of Borrower as against Agent
or any Lender with respect to the Obligations.
9.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
10.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Remainder of Page Left Intentionally Blank]

8



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWER
CLEARWATER PAPER CORPORATION, 
a Delaware corporation
 
 
 
 
By:
/s/ John Hertz
 
Name: John Hertz
Title: Chief Financial Officer
 




[Signature page to Eleventh Amendment to Loan and Security Agreement]


S-1



--------------------------------------------------------------------------------












AGENT AND LENDERS
 
BANK OF AMERICA, N.A.,
as Agent and as a Lender
 
By:  /s/ Ron Bornstein                                   
Name: Ron Bornstein
Title: Senior Vice President
 




[Signature page to Eleventh Amendment to Loan and Security Agreement]


S-2



--------------------------------------------------------------------------------
















WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender




By:     /s/ Peter
Aziz                                                              
Name: Peter Aziz
Title: Vice President


 






[Signature page to Eleventh Amendment to Loan and Security Agreement]


S-3



--------------------------------------------------------------------------------










ACKNOWLEDGEMENT BY GUARANTORS
Dated as of September 28, 2015
Each of the undersigned, being a Guarantor (each a “Guarantor” and,
collectively, the “Guarantors”) under that certain Guaranty and Security
Agreement dated as of December 27, 2010 made in favor of Agent (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”), hereby
acknowledges and agrees to the foregoing Eleventh Amendment to Loan and Security
Agreement (the “Amendment”) and confirms and agrees that the Guaranty is and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that, upon the effectiveness of, and on and
after the date of the Amendment, each reference in such Guaranty to the Loan
Agreement (as defined in the Amendment), “thereunder”, “thereof” or words of
like import referring to the “Loan Agreement”, shall mean and be a reference to
the Loan Agreement as amended or modified by the Amendment. Although Agent has
informed Guarantors of the matters set forth above, and each Guarantor has
acknowledged the same, each Guarantor understands and agrees that Agent has no
duty under the Loan Agreement, the Guaranty or any other agreement with any
Guarantor to so notify any Guarantor or to seek such an acknowledgment, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.
CELLU TISSUE HOLDINGS, INC.,
a Delaware corporation
CELLU TISSUE CORPORATION – NATURAL DAM,
a Delaware corporation
CELLU TISSUE CORPORATION – NEENAH,
a Delaware corporation
CELLU TISSUE LLC,
a Delaware limited liability company
MENOMINEE ACQUISITION CORPORATION,
a Delaware corporation
CELLU TISSUE – THOMASTON, LLC,
a Delaware limited liability company
CELLU TISSUE - LONG ISLAND, LLC,
a Delaware limited liability company
CELLU TISSUE CORPORATION – OKLAHOMA CITY,
a Delaware corporation
CELLU TISSUE – CITYFOREST LLC
a Minnesota limited liability company
CLEARWATER PAPER – WIGGINS, LLC,
a Delaware limited liability company
CLEARWATER FIBER, LLC,
a Delaware limited liability company




 
CLEARWATER PAPER CORPORATION, 
a Delaware corporation
 
 
 
 
By:
/s/ John Hertz
 
Name: John Hertz
Title: Chief Financial Officer






[Signature page to Eleventh Amendment to Loan and Security Agreement]


S-4

